678 S.E.2d 664 (2009)
JORDAN & CO.
v.
SHADY GROVE, et al.
No. 103P09.
Supreme Court of North Carolina.
June 17, 2009.
Tobias S. Hampson, Sidney S. Eagles, Jr., Elizabeth Brooks Scherer, Raleigh, for Village Landing, LLC.
Thomas M. Buckley, Mindi L. Schulze, Raleigh, William J. Wolf, Durham, for Harold Jordan & Co.
The following order has been entered on the motion filed on the 9th day of March 2009 by Defendant (Village Landing) for Temporary Stay:
"Motion for Stay Dissolved by order of the Court in conference this the nth day of June 2009."